EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sunwoo Lee on 24 March 2021.

The application has been amended as follows: 

1. (Currently Amended) An organic light emitting display panel comprising:
a plurality of pixels arranged in a row direction;
a first repair line disposed in the row direction;
a plurality of auxiliary bridges, each arranged between the first repair line and each of the plurality of pixels; 
a plurality of first bridge patterns respectively connected to the plurality of pixels and each first bridge pattern partially overlapping each adjacent auxiliary bridge; 
a plurality of second bridge patterns branched from the first repair line and each second bridge pattern partially overlapping each adjacent auxiliary bridge, 
wherein the auxiliary bridge is disposed on an inter-layer dielectric layer formed on a substrate, and a passivation layer is disposed on the auxiliary bridge and the inter-layer dielectric layer, 
the first bridge pattern is disposed on the passivation layer  and an overcoat layer in a first area , and 
the second bridge pattern is disposed on the overcoat layer and the passivation layer in a third area partially overlapping 
a bank layer is located on the substrate where the first bridge pattern and the second bridge 
wherein the first bridge pattern in the second area is electrically connected with the auxiliary bridge 
the second bridge pattern in the third area is electrically connected with the auxiliary bridge .


	Claims 15-21 have been cancelled.


Election/Restrictions
Claim 1 is allowable. The restriction requirement between Species A-D , as set forth in the Office action mailed on 01 April 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 01 April 2020 is withdrawn.  Claims 8-14, directed to Species B-d, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. Claims 14-21 have been cancelled by Examiner’s amendment.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
The closest prior art of record is Lee in view of Chung, and further in view of Chen, as applied in the prior Office Action. But even this combination does not teach or suggest every element of the amended claims in combination as follows.
Claim 1
Prior Art
1. (Currently Amended) An organic light emitting display panel comprising:



a plurality of pixels arranged in a row direction;

Lee Fig. 3
a first repair line disposed in the row direction;

Lee Fig. 3: R11
a plurality of auxiliary bridges, each arranged between the first repair line and each of the plurality of pixels; 

Chung Fig. 3D: connection element 547
a plurality of first bridge patterns respectively connected to the plurality of 


a plurality of second bridge patterns branched from the first repair line and each second bridge pattern partially overlapping each adjacent auxiliary bridge, 

Fig. 3D: repair connection line 521
wherein the auxiliary bridge is disposed on an inter-layer dielectric layer formed on a substrate, and a passivation layer is disposed on the auxiliary bridge and the inter-layer dielectric layer, 

Chen Fig. 13, paragraph 49, shows insulating what could be the passivation layer and overcoat layer of the claims.
the first bridge pattern is disposed on the passivation layer and an overcoat layer in a first area that does not overlap with the auxiliary bridge and on the passivation layer in a second area partially overlapping , and 

Chen doesn’t show this. The first bridge pattern isn’t on two layers in one area and only one of them in another. 
the second bridge pattern is disposed on the overcoat layer and the passivation layer in a third area partially overlapping 

Not taught by Chen. The passivation and overcoat layers have a different structure, but the bridge patterns are on the same layer. Note that, e.g., Chung et al. (US 2009/0033823) disclosed connections that are on different layers (e.g., Fig. 
a bank layer is located on the substrate where the first bridge pattern and the second bridge pattern are formed thereon, 
None of the art applied discloses a bank layer. Although bank layers themselves are known in the art – see., e.g. Izumida et al. (US 2010/0051958) paragraph 18 – not in combination with the other structure of the claim.
wherein the first bridge pattern in the second area is electrically connected with the auxiliary bridge where the bank layer and the passivation layer are removed, and
Layers are removed to connect the bridge pattern in, e.g., Chen, but because the layer structure is different this is different.
the second bridge pattern in the third area is electrically connected with the auxiliary bridge where the bank layer, the overcoat layer and the passivation layer are removed.




	Therefore the combination of subject matter as a whole renders the claim allowable over the prior art of record.
	Regarding claims 2-14:
	They are allowable due to their dependence on claim 1.
	Regarding claim 22:
	Reasons for the allowability of this claim have already been given in a prior Office Action.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694